NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                              DEC 08 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

 JOSEPH DANNY PROPHET,                              No. 09-15481

                Plaintiff - Appellant,              D.C. No. 1:08-CV-01748-SMS

   v.
                                                    MEMORANDUM *
 KEN CLARK; et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                    Sandra M. Snyder, Magistrate Judge, Presiding **

                            Submitted November 17, 2009 ***

Before:         ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Joseph Danny Prophet, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Prophet consented to the jurisdiction of the magistrate judge.
          ***
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

        The district court properly dismissed the action because the amended

complaint failed to allege facts suggesting that the defendants hindered Prophet’s

efforts to pursue a nonfrivolous legal claim, and Prophet failed to correct the

deficiencies in the complaint though he was given an opportunity to do so. See id.

at 449 (“In a constitutional tort, as in any other, a plaintiff must allege that the

defendant’s actions caused him some injury”); Lewis v. Casey, 518 U.S. 343, 354-

55 (1996) (holding that a prisoner’s right to access the courts is limited to the

pursuit of a non-frivolous claim concerning his conviction or conditions of

confinement); see also Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir.

2004) (“Where the plaintiff has previously filed an amended complaint . . . the

district court’s discretion to deny leave to amend is particularly broad.”).

        Prophet’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                 2                                       09-15481